Citation Nr: 1110785	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Von Recklinghausen's Disease/ neurofibromatosis with arachnoid cyst formation and thickening of the nerve roots of the cauda equina (a skin disorder), based on aggravation of a preexisting condition, to include whether new and material evidence was received sufficient to reopen the previously denied claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010, and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for the claimed skin disorder was denied in a July 1982 rating decision, and the Veteran did not perfect an appeal from that denial.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the previous evidence of record and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for a skin disorder.

3.  The Veteran's skin disorder was recorded on his service entrance examination, and there was a lasting worsening of the condition that began during service; however, the medical evidence of record clearly and unmistakably establishes that such increase in severity was due to the natural progression of the disease.





CONCLUSIONS OF LAW

1.  The previous denial of service connection for a skin disorder was final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1982) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)]. 

2.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The claimed skin disorder was not aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that additional notice requirements apply to claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen the previously denied claim is completely favorable, no further action is required to comply with such provisions.  With respect to the merits of the claim, the Veteran was advised in an April 2007 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  There is also no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disability.  The Board notes that there is an indication that the Veteran's service records may be fire-related.  See hearing transcript; February 2007 letter from National Personnel Records Center (NPRC).  However, the claims file contains original service treatment records, including pertinent records from the Chelsea Naval Hospital, and there is no indication that they are incomplete.  The Veteran's report of separation from service (DD Form 214) is also of record.  The Board notes that these records were received by VA in 1956, prior to the NPRC fire.  The Veteran has also provided copies of pertinent service treatment records.  As such, the Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  Additionally, the Veteran was afforded three VA examinations pertaining to his claimed disability, in April 2007 and twice in November 2008.  Neither the Veteran nor his representative have argued that such examinations are inadequate for adjudication purposes, and a review of the reports reveals no inadequacies.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection for the claimed skin disorder was initially denied in a July 1982 rating decision, based on a determination that the condition preexisted service, and the increase in severity during service was due to the normal progression of the disease.  The Veteran submitted a notice of disagreement from the decision, and a statement of the case was issued in November 1982.  As the Veteran did not thereafter file a valid and timely substantive appeal, the rating decision became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1982) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

In February 2007, the Veteran applied to reopen his previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial of the Veteran's claim includes statements by the Veteran and other lay witnesses as to the status of his skin disorder prior to service and its progression during service, VA treatment records, and several medical opinions as to the cause of the progression, including by VA examiners.  This was not previously considered by agency decisionmakers, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether it was aggravated beyond its normal progression as a result of service.  When presumed credible, such evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will now turn to the merits of the service connection claim.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
 
In this case, the Veteran's December 1954 entrance examination report reflects a diagnosis of Von Recklinghausen's disease.  Consistent with this notation, the Veteran testified in December 2010 that the service examiner noticed some bumps on his back and diagnosed him with this skin disorder at that time, although he had not noticed any symptoms previously.  Therefore, the evidence of record establishes that the Veteran's claimed skin disorder preexisted his entry into service.

A preexisting disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

If a preexisting condition is noted upon entry into service, as in this case, the veteran has the burden to show aggravation through evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation.  38 C.F.R. 3.306(b).  

Here, the Veteran's service treatment records, as well as his own testimony and lay statements from his sister and long-time friend, clearly establish that the observable manifestations of the preexisting skin disorder increased in severity during service.  Indeed, he was discharged in April 1956 for medical disability as a result of this skin disorder after Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) proceedings.  See DD Form 481-3; DD Form 214.  Further, the Veteran continues to be treated for this condition.  See, e.g., August 2010 VA treatment record.  As such, the presumption of aggravation arises, and VA has the burden to show a lack of aggravation through clear and unmistakeable evidence that the increase in severity was due to the natural progress of the disease.  

The Veteran has consistently reported during the course of these proceedings that there were very few manifestations of his skin disorder, generally described as bumps or lesions, until three of the lesions were biopsied during service in late 1955 or early 1956.  He states that he first noticed more lesions approximately 3-4 weeks after this procedure, and they were all over his body within 90 days, resulting in his medical discharge due to unfitness.  The Veteran contends that his skin disorder was aggravated beyond its natural progression as a result of this procedure.  He refers to unspecified medical books and articles, as well as an August 2007 letter from one of his providers, for the proposition that the lesions should not be removed unless they can be removed completely, including the nerve roots, because they will grow back and in greater numbers.  However, the Veteran also states that his providers have said they do not know why the lesions spread, or whether it was due to the biopsies during service.  See, e.g., December 2008 substantive appeal; hearing transcript.

The Veteran is competent to testify that the observable manifestations of his skin disorder only began to increase after he underwent several biopsies during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds these statements to be not credible, as they are inconsistent with the other evidence of record.  

Specifically, service treatment records reflect that the Veteran's the bumps or lesions began to spread and itch prior to the biopsies.  In November 1955 and December 1955, the Veteran reported that the bumps that had been noted on his back upon entrance into service had progressively spread over the past year.  He indicated that the bumps or lesions were now on "most of his body," including his trunk, back, arms, and legs, and they had been gradually growing and not disappearing.  He further stated that, over the past two and a half months, the bumps occasionally itched and felt painful all over the body, although the lesions had never ruptured.  In January 1956, three neurofibromas (the lesions or bumps) were removed for a biopsy, which resulted in confirmation of the diagnosis of Von Recklinghausen's Disease, or neurofibromatosis.  

The Board notes that this evidence was collected during service when the symptoms first began to progress, as opposed to during the current proceedings, more than 50 years later.  Furthermore, statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the more credible evidence of record establishes that the Veteran's skin disorder began to increase in severity, with many more observable bumps and lesions as well as pain, before he underwent biopsies in January 1956.

Concerning the causation of these increased manifestations, the Board notes that the Veteran is not competent to testify as such issue, to include whether the preexisting disorder was aggravated beyond its natural progression as a result of any incident or treatment during service, because this question requires specialized knowledge, training, or experience due to the complex nature of the claimed skin disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board further notes that the Veteran has referenced unidentified medical articles and books in support of his claim.  A medical article or treatise can provide important support, when combined with an opinion of a medical professional, if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In this case, the Veteran's skin disorder was found to have not been aggravated by service as a result of the MEB and PEB proceedings in 1956.  See original DD Form 481-3.  More recently, two VA examiners have addressed the etiology of the Veteran's increased symptoms.  In an April 2007 report, a VA examiner stated that Von Recklinghausen's disease is considered to be an autosomal dominant genetic disorder, due to inheritance, but that a significant proportion of the cases are due to new mutations or spontaneous mutations.  As such, the examiner opined that the Veteran's skin disorder could not be directly tied to his military activities.  In a November 2008 report, this same VA examiner stated that she could say that the Veteran's lesions worsened after the biopsies during service without resorting to mere speculation, as she did not know whether biopsies could increase neurofibromatosis lesions or disease.  However, this examiner referred the Veteran for additional evaluation on this issue.  As such, the Veteran was examined by a different VA physician in November 2008.  This examiner noted the service treatment records concerning the Veteran's symptoms, as summarized above, which indicate that his neurofibromatosis had spread prior to the biopsies.  Accordingly, this examiner opined that the Veteran's skin disorder was not aggravated by service but, rather, his increased symptoms were a natural progression of the disease. 

As noted above, the Veteran relies on an August 2007 letter from one of his providers, which is accompanied by her clinical evaluation notes.  This provider, a physician and dermatological resident, indicated that she had consulted with an expert and reviewed medical literature concerning the Veteran's skin disorder.  She stated that she was unable to find any case reports that were similar to the Veteran's experience.  The Board notes that the provider summarized the Veteran's experience as "a dramatic acceleration of the development of neurofibromas after a biopsy."  The provider noted that some articles documented reoccurrence of neurofibromas after biopsy, and sometimes in greater numbers, but stated that there was no set timeline for this.  The provider indicated that this could have happened in the Veteran's case, as the appearance of increased neurofibromas (bumps or lesions) three weeks after the biopsies, as reported by the Veteran, was very suspicious.  The provider noted that most patients with this disorder develop all the neurofibromas they will get around puberty, but the Veteran was 18 years old when his manifestations developed.  As such, she stated that she could not, with assurance, determine whether a biopsy contributed to the late development of the Veteran's neurofibromas, nor could she rule it out.  In other words, the provider opined that the Veteran may have been predestined to develop his neurofibromas when he was 19 years old whether or not he had the biopsy, but there also may have been a trigger associated with the biopsy, although she could say for sure.  The provider explained that, in order for a tumor (or neurofibroma) to develop, there must be a genetic predisposition combined with a trigger to turn off the cell regulation and allow the tumors to grow unchecked.  She stated that the trigger could be a hormone or chemical that naturally increases around adolescence, which is why neurofibromas tend to develop around that time.

As noted above, in contrast to this provider's summary of the timeline of the Veteran's symptoms, the more credible evidence of record indicates that he began to have dramatically increased symptoms throughout the year prior to the biopsies.  As also noted above, when considering the actual timing of the Veteran's symptoms, as reflected by the contemporaneous service treatment records, the November 2008 VA examiner opined that the Veteran's increased skin symptoms during service were due to the natural progression of the disease.  This is generally consistent with the medical literature summarized by the Veteran's dermatological provider in the August 2007 letter and clinical evaluation notes.  

Accordingly, the evidence of record clearly and unmistakably establishes that the Veteran's preexisting skin disorder was not aggravated by service but, rather, the increased symptoms during that time were due to the natural progression of the disease.  As such, the presumption of aggravation has been rebutted, and service connection is not warranted.  See 38 C.F.R. §§ 3.304, 3.306.  While the Board sympathizes with the Veteran, it is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 3.102.  

	
ORDER

New and material evidence having been received, the previously denied claim for service connection for a skin disorder is reopened.

Service connection for the skin disorder of Von Recklinghausen's Disease/ neurofibromatosis with arachnoid cyst formation and thickening of the nerve roots of the cauda equina is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


